Citation Nr: 1716946	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for dry eye syndrome and pinguecula of both eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2003 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  This rating decision assigned a noncompensable evaluation for dry eye syndrome and pinguecula of both eyes, effective November 18, 2009.  A subsequent March 2013 rating decision increased evaluation to 10 percent disabling, also effective November 18, 2009.

The Board also notes that the February 2013 Statement of Case (SOC) denied service connection for a left elbow disability and a right ear disability, and the Veteran's March 2013 VA Form 9 limited his appeal to the issue noted on the title page.

In December 2016, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During a December 2015 VA examination, the Veteran effectively raised the claim for entitlement to a TDIU based upon service-connected posttraumatic stress disorder (PTSD).  This matter is not currently before the Board and is referred to the AOJ for additional development.

The Board next notes that, in December 2016, the Veteran's representative requested the AOJ to accept a substantive appeal in response to a December 2015 SOC addressing 13 issues.  It was argued that the substantive appeal should be accepted as the SOC had been returned as undeliverable.  This issue is also referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that additional development is warranted, even though such development will, regrettably, further delay an appellate decision on the matters on appeal.

The Veteran seeks a higher disability rating for his service-connected dry eye syndrome and pinguecula of both eyes.  He is currently assigned a 10 percent rating under 38 C.F.R. § 4.79, Diagnostic Codes 6037-6080.

The Veteran was afforded a VA eye examination in November 2009.  The examiner diagnosed the Veteran with dry eye syndrome and pinguecula in both eyes. 

Upon further review, the Board finds that this examination does not adequately address the claimed symptomatology.  During his Board hearing, the Veteran testified that he experienced light sensitivity, frequent itching, and occasional blurred vision in both eyes.  The Veteran further noted that he had discoloration and, at times, excessive watering in his left eye.  Lastly, the Veteran testified that his service-connected pinguecula condition had worsened since its initial diagnosis.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).
Accordingly, the case is REMANDED for the following action

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records, including associating with the claims folder complete VA clinic records since December 2015.

2.  Afford the Veteran additional examination with the appropriate medical professional to determine the current severity and manifestations of his dry eye syndrome and pinguecula of both eyes.  The examiner is requested to identify all symptomatology associated with dry eye syndrome and pinguecula of both eyes. 

In addition, the examiner is requested to provide opinion on the following:

	a) Whether it is at least as likely as not that the Veteran's dry eye syndrome and pinguecula of both eyes results in loss of visual acuity and, if so, identify the extent of visual acuity loss; and

	b) Identify the discoloration abnormality involving the left eye, and whether it is at least as likely as not that such abnormality has been caused or aggravated beyond the normal progress of the disorder by service-connected dry eye syndrome and pinguecula of both eyes?

The examiner must provide a complete rationale for all the findings and opinions. 

3.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

